Title: To George Washington from John Page, 9 September 1785
From: Page, John
To: Washington, George



My dear General
Rosewell [Gloucester County]Sept. 9th 1785

A thousand Accidents have happened which prevented my writing to you since I had the Pleasure of seeing you at Richmond—for some Time I comforted myself with the Hope of being able to wait on you: & when I was appointed by the Convention one of their Deputies to the gen’l Convention to be held at Philada I then determined to wait on you in my Way—but the Situation of my Affairs has detained me at Home, & Mrs Page’s State of Health, who is advised to accompany me to Philada requires that she should go a great Part of the Way by Water so that I can only now send you this late Apology for a long seeming Neglect—When I saw you I told you how unfortunately I missed seeing you when I went to wait upon you at York, & how totally the public Business in which I had been engaged since your Return from the Army to the Northward, had engrossed my Time & Attention; & as to not writing to you, I thought it was better, that you should suppose for some Time I had neglected you; than that I should be one amongst the thousands who I was certain were troubling you with Letters, so as to be sufficient to make you wish some of them had forgotten you. As I think you may by this Time have a little Leisure to receive my Apology, I beg you will accept this Letter as one; & you may be assured that a sincere Regard for you occasioned my refraining from troubling you with an Address so early as I could have wished—As no Man is more truly sensible of the Obligations our Country is under to you for your great & glorious Exertions in her Support than I am; so I may venture to say, no one was ever more deeply affected with Gratitude & Esteem; or more eager to shew it than I have been—I admired, & highly esteemed you before the late War; you may easily judge then, how much I must admire & venerate you now—Although I know your Delicacy, I could not my dear Sir refrain from saying what I have: I

could no longer restrain the Feelings of my Heart; nor need I, for Praise much higher than I can give, is your peculiar due; & Flattery can never be charged on any one who praises you—Mrs Page unites with me in presenting our Compts & best wishes to yourself & Lady—I am my dear Sir with every Sentiment of the most perfect Respect & Esteem yr most obedt hbe Servt

J. Page


PS. I expect to be at Philada about the 25th inst. & shall be proud to execute your Commands—If you have not yet applied to any one in that City to procure Emigrants or Redemptioners for the Use of the Dismal Compy I will do anything you shall be pleased to recommend respecting that Business—The Managers have not met since I was appointed one of them—I have pressed Mr Jameson & Mr N. Nelson to go down & look into the Affairs of the Co. on the Spot & see what the Carolina Co. will be willing to do towards opening the Canals & am in Hopes they will go down.

